DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 7, 12, 18, and 19 are objected to because of the following informalities:
Claim 2 - 
“wherein: wherein” (lines 1-2). Examiner suggests, “wherein”
Claim 7 - 
“claim6” (line 1). Examiner suggests, “claim 6”
“relative about” (line 4). Examiner suggests, “about”
Claim 12 - 
“to provide hinged connection” (lines 4-5). Examiner suggests, “to provide the hinged connection”
Claim 18 - 
“to provide hinged connection” (lines 4-5). Examiner suggests, “to provide the hinged connection”
Claim 19 - 
“removable of said lid” (line 3). Examiner suggests, “removal of said lid”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "secure" in claims 7 (line 3), 9 (line 9), and 17 (line 8) is a relative term which renders the claim indefinite.  The term "secure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what structure or property makes the attachment secure.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 5 and 15, the specification does not convey to one skilled in the art that the inventor has possession of a pushbutton being selectively actuatable to decouple said lid from said work bowl.  The drawings do not provide any relevant identifying characteristics such as complete structure or functional characteristics when coupled with correlation between structure and function.  A description of what the push button does, rather than what it is, is not sufficient.  Put differently, the claims define the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.  Further, one of ordinary skill in the art would not know how the pushbutton (32) interacts with the leg (26) to decouple the lid from the work bowl.  No structure is discloses which causes an interaction between the pushbutton, leg, or slot to achieve the claimed result.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasnai (CA 2714947).
Regarding Claim 9, Krasnai discloses a base (Base: Page 1); a motor disposed within said base (A motor housed in the base: Page 1); an output shaft operatively connected to said motor and extending outwardly from said base, said output shaft being rotatable about a shaft axis upon actuation of said motor (A blade rotationally driven by the motor: Page 1); a work bowl received on said base (A bowl .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-8, 10-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasnai in view of Yamanaka (U.S. 6,105,809).
Regarding Claim 1, Krasnai discloses a base (Base: Page 1); a motor disposed within said base (A motor housed in the base: Page 1); an output shaft operatively connected to said motor and extending outwardly from said base, said output shaft being rotatable about a shaft axis upon actuation of said 
Yamanaka teaches a container/work bowl and lid, said work bowl (2) having a receiving channel (Grooves: Fig. 5, #21) on an upper portion thereof (See Fig. 5) and a lid (Lid: Fig. 5, #5) having a coupling member received in said receiving channel (Spindle: Fig. 5, #17); wherein said lid is pivotable between a first position, in which said lid rests atop said work bowl and substantially encloses an interior of said work bowl (See Fig. 1), and a second position, in which said lid is pivoted out of alignment with said work bowl to provide access to said interior of said work bowl (See Fig. 6) in order to open and close the container and allow for cleaning and sterilization of the vessel body and inner vessel without being disturbed by the lid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lid coupling structure of Krasnai with the structure of Yamanaka in order to open and close the container and allow for cleaning and sterilization of the vessel body and inner vessel without being disturbed by the lid (Yamanaka: Col 5, L44-46).
Regarding Claim 2, the combination of Krasnai and Yamanaka teach all elements of the claimed invention as stated above. Yamanaka further teaches wherein said coupling member (17) is received in said receiving channel to provide pivoting connection between said lid and said work bowl (See Figs 5-6).
Regarding Claim 3, the combination of Krasnai and Yamanaka teach all elements of the claimed invention as stated above. Yamanaka further teaches wherein said coupling member is removable received in said receiving channel (See Fig. 5).
Regarding Claim 5, the combination of Krasnai and Yamanaka teach all elements of the claimed invention as stated above. Yamanaka further teaches a pushbutton (Fastening lever: Fig. 5, #18), said pushbutton being selectively actuatable to decouple said lid from said work bowl (See Fig. 5).
Regarding Claim 6, the combination of Krasnai and Yamanaka teach all elements of the claimed invention as stated above. Krasnai further discloses a latch (Lip: Fig. 2, #5) opposite a handle of said work bowl (See Fig. 4), said latch being configured to selectively engage a lip (Tongue: Fig. 2, #7) of said work bowl to retain said lid in said first position (See Fig. 2).
Regarding Claim 7, the combination of Krasnai and Yamanaka teach all elements of the claimed invention as stated above.  The combination of Krasnai and Yamanaka further teach wherein: engagement of said coupling member with said receiving channel (See Yamanaka), and said latch (See Krasnai), provide for secure attachment of said lid to said work bowl without rotation of said lid relative about a central axis extending through said work bowl (A lid adapted to cover a food processor bowl is designed to safely, securely and conveniently lock to the bowl without the need for twist-locking, or rotationally moving the lid relative to the bowl: Krasnai, Page 1).
Regarding Claim 8, the combination of Krasnai and Yamanaka teach all elements of the claimed invention as stated above. The combination of Krasnai and Yamanaka further teach wherein: in said second position, said lid remains attached to said work bowl (Yamanaka: Fig. 7).
Regarding Claim 10, Krasnai discloses all elements of the claimed invention as stated above.  Krasnai is not explicit to wherein: said lid is hingedly connected to said work bowl and pivotable between a first position, in which said lid rests atop said work bowl and substantially encloses an interior 
Yamanaka teaches a container/work bowl (2) and lid (5), wherein said lid is pivotable between a first position, in which said lid rests atop said work bowl and substantially encloses an interior of said work bowl (See Fig. 1), and a second position, in which said lid is pivoted out of alignment with said work bowl to provide access to said interior of said work bowl (See Fig. 6) in order to open and close the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the lid of Krasnai is pivotable between a first position, in which said lid rests atop said work bowl and substantially encloses an interior of said work bowl, and a second position, in which said lid is pivoted out of alignment with said work bowl to provide access to said interior of said work bowl or that the pivoting structure of Yamanaka could replace the structure of Krasnai, as taught by Yamanaka in order to open and close the container.
Regarding Claim 11, the combination of Krasnai and Yamanaka teach all elements of the claimed invention as stated above. Krasnai further discloses wherein said lid is removable from said work bowl (Remove the lid: Page 3). Yamanaka further teaches wherein said lid is removable from said work bowl (See Fig. 5).
Regarding Claim 12, the combination of Krasnai and Yamanaka teach all elements of the claimed invention as stated above.  Yamanaka further teaches wherein said work bowl includes a receiving channel (Grooves: Fig. 5, #21); and said lid includes a coupling member (Spindle: Fig. 5, #17); wherein said coupling member is received in said receiving channel to provide hinged connection between said lid and said work bowl (See Fig. 5) in order to allow for cleaning and sterilization of the vessel body and inner vessel without being disturbed by the lid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lid coupling structure of Krasnai with the structure of Yamanaka in order to allow for cleaning and 
Regarding Claim 13, the combination of Krasnai and Yamanaka teach all elements of the claimed invention as stated above.  Yamanaka further teaches wherein: said coupling member is removably received in said receiving channel (See Fig. 5).
Regarding Claim 15, the combination of Krasnai and Yamanaka teach all elements of the claimed invention as stated above.  Yamanaka further teaches a pushbutton (Fastening lever: Fig. 5, #18), said pushbutton being selectively actuatable to decouple said lid from said work bowl (See Fig. 5).
Regarding Claim 16, the combination of Krasnai and Yamanaka teach all elements of the claimed invention as stated above. Krasnai further discloses a latch (Lip: Fig. 2, #5) opposite said handle (See Fig. 4), said latch being configured to selectively engage a lip (Tongue: Fig. 2, #7) of said work bowl to retain said lid in said first position (See Fig. 2).
Claims 1, 4, 6, 10-12, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasnai in view of Payen et al., hereinafter Payen (U.S. 6,851,351).
Regarding Claim 1, Krasnai discloses a base (Base: Page 1); a motor disposed within said base (A motor housed in the base: Page 1); an output shaft operatively connected to said motor and extending outwardly from said base, said output shaft being rotatable about a shaft axis upon actuation of said motor (A blade rotationally driven by the motor: Page 1); a work bowl received on said base (A bowl mounted on the base: Page 1 & Fig. 2, #1); and a lid removably connected to said work bowl (Remove the lid: Page 3).  Krasnai is not explicit to how the lid is connected to the work bowl and therefore does not disclose said work bowl having a receiving channel on an upper portion thereof and a lid having a coupling member received in said receiving channel; wherein said lid is pivotable between a first position, in which said lid rests atop said work bowl and substantially encloses an interior of said work 
Payen teaches a container/work bowl and lid, said work bowl (2) having a receiving channel (Cavity: Fig. 4, #15) on an upper portion thereof (See Fig. 4) and a lid (Lid: Fig. 3, #7) having a coupling member received in said receiving channel (Fixing part: Fig. 4, #12); wherein said lid is pivotable between a first position, in which said lid rests atop said work bowl and substantially encloses an interior of said work bowl (Close said main body: Col 3, L62), and a second position, in which said lid is pivoted out of alignment with said work bowl to provide access to said interior of said work bowl (See Fig. 1) in order to open and close the container.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lid coupling structure of Krasnai with the structure of Payen in order to open and close the container and allow for separation of the lid.
Regarding Claim 4, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above. Payen further teaches wherein said coupling member is spring biased (It is possible to incorporate into the subassembly suitable opening assistance means such as springs: Col 5, L9) in order to ensure that the cover pivots or opens progressively.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coupling member spring biased, as further taught by Payen, in order to ensure that the cover pivots or opens progressively (Payen: Col 5, L10-11).
Regarding Claim 6, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above. Krasnai further discloses a latch (Lip: Fig. 2, #5) opposite a handle of said work bowl (See Fig. 4), said latch being configured to selectively engage a lip (Tongue: Fig. 2, #7) of said work bowl to retain said lid in said first position (See Fig. 2).
Regarding Claim 10, Krasnai discloses all elements of the claimed invention as stated above.  Krasnai is not explicit to wherein: said lid is hingedly connected to said work bowl and pivotable 
Payen teaches a container/work bowl (2) and lid (7), wherein said lid is pivotable between a first position, in which said lid rests atop said work bowl and substantially encloses an interior of said work bowl (Close said main body: Col 3, L62), and a second position, in which said lid is pivoted out of alignment with said work bowl to provide access to said interior of said work bowl (See Fig. 1) in order to open and close the container.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lid coupling structure of Krasnai with the structure of Payen in order to open and close the container and allow for separation of the lid.
Regarding Claim 11, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above. Krasnai further discloses wherein said lid is removable from said work bowl (Remove the lid: Page 3). Payen further teaches wherein said lid is removable from said work bowl (See Fig. 4).
Regarding Claim 12, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above.  Payen further teaches wherein said work bowl includes a receiving channel (Cavity: Fig. 4, #15); and said lid includes a coupling member (Fixing part: Fig. 4, #12); wherein said coupling member is received in said receiving channel to provide hinged connection between said lid and said work bowl (See Fig. 1) in order to open and close the container.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lid coupling structure of Krasnai with the structure of Payen in order to open and close the container and allow for separation of the lid.
Regarding Claim 14, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above.  Payen further teaches wherein said coupling member is spring biased (It is 
Regarding Claim 17, Krasnai discloses a work bowl configured for mating attachment to a base of a food processor received on said base (A bowl mounted on the base: Page 1 & Fig. 2, #1), said work bowl having a handle (See Fig. 4); a lid connected (6) to said work bowl (See Fig. 4), wherein said lid and said work bowl are configured to provide for secure attachment of said lid to said work bowl without rotation of said lid about a central axis extending vertically through said work bowl (A lid adapted to cover a food processor bowl is designed to safely, securely and conveniently lock to the bowl without the need for twist-locking, or rotationally moving the lid relative to the bowl: Page 1). Krasnai is not explicit to wherein: said lid is hingedly connected to said work bowl and pivotable between a first position, in which said lid rests atop said work bowl and substantially encloses an interior of said work bowl, and a second position, in which said lid is pivoted out of alignment with said work bowl to provide access to said interior of said work bowl.
Payen teaches a container/work bowl (2) and lid (7), wherein said lid is pivotable between a first position, in which said lid rests atop said work bowl and substantially encloses an interior of said work bowl (Close said main body: Col 3, L62), and a second position, in which said lid is pivoted out of alignment with said work bowl to provide access to said interior of said work bowl (See Fig. 1) in order to open and close the container.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lid coupling structure of Krasnai with the structure of Payen in order to open and close the container and allow for separation of the lid.
Regarding Claim 18, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above.  Payen further teaches wherein said work bowl includes a receiving channel (Cavity: Fig. 4, #15); and said lid includes a coupling member (Fixing part: Fig. 4, #12); wherein said coupling member is received in said receiving channel to provide hinged connection between said lid and said work bowl (See Fig. 1) in order to open and close the container.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lid coupling structure of Krasnai with the structure of Payen in order to open and close the container and allow for separation of the lid.
Regarding Claim 19, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above.  Payen further teaches wherein said coupling member is removable received in said receiving channel to provide for removable of said lid from said work bowl (See Fig. 4)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: White (U.S. 1,703,185) - Lid with depending leg; White (U.S. 2005/0229788) - Lid with push button; Gourand (U.S. 2002/0038804) - Spring-loaded hinged lid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799